DETAILED ACTION                                                                                                                                                                                                        
This office action is in response to the amendment filed 10/26/2020 where claims 30-31 were added, claim 15 was amended, and claim 16 was cancelled.  Therefore, claims 15, 17-31 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is a divisional of 14/993989 where claims 1-14 were elected in a restriction.  This case addresses claims 15 and 17-31.

Drawings
The drawings are objected to because Figure 1 shows two components in an exploded view without showing how the components are connected together.  Figure 1 should include lead lines, or a bracket, to show how the two components are connected together; or, the two components should be labeled Fig. 1A and Fig. 1B if they are meant to be two separate figures.  See: MPEP 608.02 V (i.e. 37C.F.R. 1.84(h)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-25, 27, and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims are improper dependent form as they depend from a cancelled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

Allowable Subject Matter
Claims 15 and 17-22, 26, 28, and 30-31.
The following is an examiner’s statement of reasons for allowance:  Johnson teaches  the closest prior art, teaches a helmet with bladders, however Johnson does not teach the method including a first triggering event and then opening the valve on the corresponding bladder to release at least some of the fluid stored in the volume of the corresponding bladder; closing the opened valve when the sensor detects a second triggering event; pumping, by the at least one pump, fluid into the volumes of the plurality of bladders to a fill pressure after deflation of one or more bladders.  
Any modification of Johnson to arrive at the claimed invention would only be arrived at by including knowledge gleaned only from applicant’s disclosure, which would be using improper hindsight reasoning, and such a reconstruction would be improper. See: MPEP 2145 X.    
Therefore, for these reasons, the claims are found allowable over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Witcher teaches interconnecting bellows and Kraemer teaches integrated pump that inflates interconnect bladders.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ANDREW W. SUTTON
Examiner
Art Unit 3765


/Andrew Wayne Sutton/Examiner, Art Unit 3732                                                                                                                                                                                                        /CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732